  Case 3:19-mc-00092-X Document 5 Filed 01/02/20   Page 1 of 3 PageID 300


                   UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS


AARON RICH
                      Movant,

    v.                                     Case No. 3:19-mc-00092-X

CHAPWOOD CAPITAL                           Ancillary to Civil Action No. 1:18-cv-
INVESTMENT MANAGEMENT                      00681-RJL

                      Respondent.




    NOTICE IN SUPPORT OF MOTION TO COMPEL CHAPWOOD CAPITAL
    INVESTMENT MANAGEMENT TO COMPLY WITH MOVANT’S RULE 45
                            SUBPOENA
    Case 3:19-mc-00092-X Document 5 Filed 01/02/20                Page 2 of 3 PageID 301


       Movant Aaron Rich (“Mr. Rich”) submits this Notice in support of his Motion to Compel

Chapwood Capital Investment Management’s (Chapwood) Compliance with Movant’s Rule 45

Subpoena. [Dkt. 1] (“Motion to Compel” or the “Motion”). Movant wishes to notify the Court

that discovery in the ancillary matter, Aaron Rich v. Edward Butowsky et al., No. 1:18-cv-00681-

RJL (D.D.C.), ends on January 27, 2020. As a result, there is a great need for a prompt ruling on

the Motion to Compel and no longer any need to withhold judgment. Indeed, Chapwood has thus

far refused to file any response to the Motion to Compel, and as a result, the Motion should be

treated as unopposed. [See Dkt. 4 at 2].

       For the foregoing reasons, Movant Aaron Rich respectfully urges the Court to enter the

proposed order [Dkt. 1-2] as soon as possible.



       Dated: January 2, 2020

                                                 /s/ Paul J. Skiermont_____________
                                                 Paul J. Skiermont (TX Bar No. 24033073)
                                                 SKERMONT DERBY LLP
                                                 1601 Elm Street, Suite 4400,
                                                 Dallas, TX 75201
                                                 Tel: (214) 978-6600
                                                 pskiermont@skiermontderby.com


                                                 Samuel Hall (D.C. Bar No. 242110)
                                                 pro hac vice pending
                                                 WILLKIE FARR GALLAGHER LLP
                                                 1875 K Street NW, Washington, DC 20006
                                                 Tel: (202) 303-1443 / Fax: (202) 303-2000
                                                 shall@willkie.com

                                                 Attorneys for Movant Aaron Rich




                                                 2
   Case 3:19-mc-00092-X Document 5 Filed 01/02/20             Page 3 of 3 PageID 302


                              CERTIFICATE OF SERVICE
       The undersigned counsel certifies that on January 2, 2020, the foregoing document was

emailed to Chapwood Capital Investment Management’s managing partner, Edward Butowsky, at

ebutowsky@gmail.com. In addition, the foregoing document was sent via Federal Express to the

following address:

       Chapwood Capital Investment Management
       4965 Preston Park Blvd #100
       Plano, TX 75093

Dated: January 2, 2020

                                                 /s/ Samuel Hall___________
                                                 SAMUEL HALL




                                             3
